Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 45-46, 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 45 it is not clear how the inner and outer layers can simultaneously be unsintered, as set forth in lines 3 and 6 and sintered as set forth in the penultimate line of the claim.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chobotov et al, U.S. Patent Application Publication No. 2003/0116260.

Chobotov discloses an endovascular graft (medical device; paragraph [0010]) including layers of fusible materials.  Specifically, Chobotov teaches an ePTFE material sheet 10 which is a fluoropolymer with a node and fibril composition with the fibrils oriented in primarily a uniaxial direction.  In figure 1 the material is shown so that orientation of the fibrils is in a direction substantially aligned with the longitudinal axis, however, Chobotov also teaches that the fibrils of the PTFE can be oriented to be substantially circumferential to the longitudinal axis, or at any desired angle between being substantially aligned with the longitudinal axis and substantially circumferential, (i.e., perpendicular to the longitudinal axis).  Chobotov teaches that the strength of a uniaxially aligned PTFE fibrillary material is greatest in the direction of alignment of the fibrils and that the orientation of the layers can be chosen to best produce a material having stress accommodation as needed.  See paragraph 0052.  Therefore, in view of the teaching of Chobotov that the alignment of the layers of the fibrillary PTFE material can be selected in view of the teaching that strength is greatest along the axis of orientation or alignment, it would have been obvious to have selected the particular orientation of the layers of the material of Chobotov relative to the longitudinal axis which produced a material having the desired strength in the desired directions.
 Chobotov teaches ePTFE material sheet 10 provides a source material for some of the fusible materials built up on mandrel 14 (paragraph [0052]).  Chobotov teaches a first layer of fusible material 26 disposed on the shape forming mandrel 14 (inner polymer film; paragraph [0056]).  Chobotov teaches fusible material 34 (mid-layer polymer film) being applied to the additional layer 
Chobotov does not expressly teach the property of particular stitch retention as claimed.
However, Chobotov teaches the same materials for the medical device as the Applicant discloses (namely uniaxially oriented ePTFE; paragraph [0052]), and therefore, It is reasonably expected that the uniaxially oriented ePTFE layers of Chobotov would inherently have the claimed property.  The burden is shifted to the Applicant to show that the aforementioned medical device taught by Chobotov would not inherently have the claimed property, otherwise, a prima facie case of anticipation has been established (MPEP § 2112(II-III).  
With regard to the newly added limitation from the amendment dated 3/30/20:  “the polymer composite is fused together through a wall of the stent from a proximal end of the medical device to a distal end of the medical device”, Chobotov teaches wrapping the ePTFE material so that it forms an overlapped portion 27 and a terminal edge 28 and teaches forming a seam along portion 27 from distal end 18 to proximal end 17.  See paragraphs 0049, 0056, 0057, figs 1, 2a and 2b.  
Claims  29-30, 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chobotov as applied to claims  above, and further in view of Wang, U.S. Patent Application Publication No. 2003/0040702.  Chobotov discloses a stent comprising layers of ePTFE as set forth above, however, Chobotov does not disclose that the material is unsintered or that it has been calendered.  However, Wang discloses unsintered melt processable PTFE which can be formed into medical devices such as stents.  Wang teaches that calendaring is a known method of forming such structures.  See paragraphs 0025-0033.  Therefore, it would have been obvious to have employed the particular materials disclosed by Wang to form the structure of Chobotov in view of the teaching of Wang that such materials are superior to conventional PTFE structures.  Note also that Wang teaches that any known methods can be used to form single .  


Claims 28,  31, 45-46, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chobotov  in view of Wang, U.S. Patent Application Publication No. 2003/0040702 as applied to claims above, and further in view of McHaney et al, U.S. Patent No. 5,827,327.

Chobotov is silent regarding wherein one or more of the oriented polymer layers comprises a material comprising elemental carbon.  
McHaney is also concerned with vascular grafts (title).  McHaney teaches a vascular graft which exhibits reduced thrombogenicity and increased patency (column 2, lines 43-45).  McHaney teaches that the polymeric compound is comprised from a polymer resin, preferably a polytetrafluoroethylene (PTFE) resin, and a suitable lubricant such as mineral spirits (column 3, lines 29-39).  McHaney teaches that the polymeric carbon compound is comprised from a polymer resin, preferably a PTFE resin, a carbon element, such as activated charcoal powder or graphite (elemental carbon; column 3, lines 29-39).  McHaney teaches a carbon containing polymeric tubular vascular graft having 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the medical device of Chobotov to add carbon, including graphite, to one or more of the layers of e-PTFE as taught by McHaney to produce a vascular graft having carbon as an integral part of the wall of the graft in order to provide a vascular graft which exhibits a less thrombogenic blood contact surface with a minimal amount of carbon leaching. 

With regard to the newly added limitation from the amendment dated 3/30/20:  “the polymer composite is fused together through a wall of the stent from a proximal end of the medical device to a distal end of the medical device”, Chobotov teaches wrapping the ePTFE material so that it forms an overlapped portion 27 and a terminal edge 28 and teaches forming a seam along portion 27 from distal end 18 to proximal end 17.  See paragraphs 0049, 0056, 0057, figs 1, 2a and 2b.  
With regard to the newly added limitation that the inner and outer layer are sintered, as set forth above, this limitation is not fully understood in that the claim also recites that the inner and outer layers are unsintered, however, Chobotov teaches sintered layers, while Wang teaches that unsintered PTFE is also useful in forming laminated structures, and can have simplified processing, therefore, Wang and Chobotov teach that it was known to employ both sintered and unsintered PTFE in forming laminates.  
Claims 40-44, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, U.S. Patent No. 5,788,626 in view of Chobotov and  Wang.  
Thompson discloses a stent which has anisotropic PTFE layers, (note that the PTFE layers can be uniaxially oriented),  bonded on either side and through the stent along its entire length. See col. 5, lines 43-60.  Figure 3 shows an embodiment wherein the orientation of the PTFE layer is perpendicular to the longitudinal direction.   Thompson differs from the claimed invention because it does not clearly disclose the use of calendered medial layers.
Chobotov discloses a stent comprising layers of ePTFE as set forth above, including multiple layers including medial layers, wherein the different layers can have orientations relative to the medical device longitudinal axis in order to impart particular properties to the structure.  Therefore, it would have been obvious to one of ordinary skill in the art to have employed medial layers in the structure of Thompson in order to further control the strength and other properties of the device of Thompson.  
However, Chobotov does not disclose that the material is unsintered or that it has been calendered.  However, Wang discloses unsintered melt processable PTFE which can be formed into medical devices such as stents.  Wang teaches that calendaring is a known method of forming such structures.  See paragraphs 0025-0033.  Therefore, it would have been obvious to have employed the particular materials disclosed by Wang to form the structure of Chobotov in view of the teaching of Wang that such materials are superior to conventional PTFE structures.  Note also that Wang teaches that any known methods can be used to form single and multi component shapes and articles including melt extrusion, calendaring, rolling, welding, and melt .  
Applicant's arguments filed 9/14/20 have been fully considered but they are not persuasive. 
Applicant argues that the citation to the seam formed in Chovotov from the distal end 18 to proximal end 17 is non-responsive to Applicant’s argument that Chobotov does not show or describe a polymer composite that is fused together through a wall of the stent.  However, the seam is a fusing of the stent from the proximal to the distal end and would be through the wall of the  stent at the portion where the stent is located.  The claims require fusing from a proximal end to the distal end of the medical device and that fusing be through the stent, but it does not require that the fusing through the stent is also from the proximal end to the distal end of the medical device.  
With regard to claim 45, as set forth above, the claimed structure is not clear in that it requires the layers to be both sintered and unsintered.  However, Wang teaches that PTFE can be made melt processible which is a simplification of prior art PTFE which requires sintering, while Chobotov teaches that using conventional PTFE which requires sintering was also known to be useful in forming laminates, and that it was known to have selected the orientation of different layers of the PTFE to control the strength properties of the laminate.  Further, Wang teaches with regard to calendering that the melt processable PTFE can be processed by known 
With regard to independent claim 40, a new rejection is set forth in view of the amendment. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.